UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL A. BROWN, et al.,
                            Plaintiffs,                        ORDER
                     -against-
                                                               19-CV-11588 (PMH)
NEW YORK STATE TROOPER E.E. REISER,
et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         The parties are hereby notified that jury selection and trial in this action are scheduled to

begin on August 9, 2021 at 09:30 a.m. All parties and counsel shall appear on that date and time

in the Jury Assembly Room at the courthouse located at 300 Quarropas Street, White Plains, New

York 10601. A final pretrial conference is scheduled for 03:00 p.m. on August 2, 2021 in a

courtroom to be determined.

         The parties are directed to notify the Court immediately should they reach a settlement.


                                                   SO ORDERED:

Dated:     White Plains, New York
           May 28, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge
